UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Jun. 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file Number 00-16934 BOL BANCSHARES, INC. (Exact name of registrant as specified in its charter.) Louisiana 72-1121561 (State of incorporation) (I.R.S. Employer Identification No.) 300 St. Charles Avenue, New Orleans, La. 70130 (Address of principal executive offices) (504) 889-9400 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date: 179,145 shares as of August 15, 2011. BOL BANCSHARES, INC. & SUBSIDIARY INDEX Page No. PART I.Financial Information Item 1. Financial Statements Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flow 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk, Catastrophic Events and Future Growth 19 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 4T. Controls and Procedures 20 PART II.Other Information Item 6. Exhibits 21 Signatures 22 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements BOL BANCSHARES, INC. & SUBSIDIARY CONSOLIDATED STATEMENT OF CONDITION June 30, Dec. 31, (Amounts in Thousands) (Unaudited) (Audited) ASSETS Cash and Due from Banks Non-Interest Bearing Balances and Cash $ $ Federal Funds Sold Certificates of Deposit Investment Securities Securities Held to Maturity 0 0 Securities Available for Sale Loans-Less Allowance for Loan Losses of $1,800 in 2011 and in 2010 Property, Equipment and Leasehold Improvements (Net of Depreciation and Amortization) Other Real Estate Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Non-Interest Bearing NOW Accounts Money Market Accounts Savings Accounts Time Deposits, $100,000 and over Other Time Deposits TOTAL DEPOSITS Notes Payable Other Liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock - Par Value $1 1,808,911 Shares Issued and Outstanding at June 30, 2011 1,810,296 Shares Issued and Outstanding at December 31, 2010 Common Stock - Par Value $1 179,145 Shares Issued and Outstanding in 2011 and 2010 Accumulated Other Comprehensive Income Capital in Excess of Par - Retired Stock Undivided Profits Current Earnings 53 TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Index BOL BANCSHARES, INC. & SUBSIDIARY CONSOLIDATED STATEMENT OF INCOME Three months ended Six months ended June 30, June 30, (Amounts in Thousands) INTEREST INCOME Interest and Fees on Loans $ Interest on Investment Securities 2 6 4 9 Interest on Federal Funds Sold 4 5 10 8 Interest on Certificates of Deposit 9 14 18 31 Total Interest Income INTEREST EXPENSE Interest on Deposits 89 88 Interest Expense on Notes Payable and Debentures 19 19 37 37 Total Interest Expense NET INTEREST INCOME Provision for Loan Losses 32 51 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Service Charges on Deposit Accounts Cardholder & Other Credit Card Income Other Operating Income 19 59 Total Non-interest Income NON-INTEREST EXPENSE Salaries and Employee Benefits Occupancy Expense Communications 57 60 Outsourcing Fees Loan & Credit Card Expense 30 31 58 57 Professional Fees 68 66 ORE Expense 65 Other Operating Expense Total Non-interest Expense Income Before Tax Provision 10 ) 92 Provision for (Benefit) Income Taxes 7 ) 39 51 NET INCOME $
